                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LYN MICHELE PRUDHOMME,

      Plaintiff,                                  Case No. 18-cv-10801
                                                  Hon. Matthew F. Leitman
v.

COMMISSIONER OF SOCIAL
SECURITY,

     Defendant.
_________________________________/

   ORDER (1) SUSTAINING IN PART AND OVERRULING IN PART
   DEFENDANT’S OBJECTIONS (ECF #14) TO THE MAGISTRATE
    JUDGE’S REPORT AND RECOMMENDATION (ECF #13), (2)
ADOPTING IN PART REPORT AND RECOMMENDATION (ECF #13) AS
  OPINION OF THE COURT, (3) GRANTING IN PART PLAINTIFF’S
   MOTION FOR SUMMARY JUDGMENT (ECF #11), (4) DENYING
DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF #12), AND
  (5) REMANDING THIS ACTION FOR FURTHER PROCEEDINGS
      In this action, Plaintiff Lyn Michele Prudhomme challenges the denial of her

application for disability insurance benefits under the Social Security Act. (See

Compl., ECF #1.)     Both Prudhomme and Defendant Commissioner of Social

Security filed motions for summary judgment. (See Prudhomme’s Mot. for Summ.

J., ECF #11; Commissioner’s Mot. for Summ. J., ECF #12.)            The assigned

Magistrate Judge issued a Report and Recommendation (the “R & R”) in which he

recommended that the Court (1) grant Prudhomme’s motion to the extent it seeks



                                        1 
 
remand, (2) deny the Commissioner’s motion, and (3) remand for further

proceedings. (See ECF #13.)

      The Commissioner has now filed limited objections to the R&R (the

“Objections”). (See ECF #14.) In the Objections, the Commissioner does not oppose

the Magistrate Judge’s recommended disposition of the pending motions nor does

the Commissioner take issue with the Magistrate Judge’s recommendation that the

Court remand this action for further proceedings.       Instead, the Commissioner

complains about the following sentences in the R & R:

      Second, it appears that Prudhomme was blind-sided to learn on the
      morning of the second hearing that she would be represented by an
      attorney she had never met who knew little (if anything) about her
      case.3 The Court cannot help but suspect that, had Prudhomme’s long-
      time attorney – who was familiar with her file – appeared at the second
      hearing, he would have known to challenge VE Silver’s testimony that
      she had prior work experience as a secretary. Thus, with these facts in
      mind, the Court simply cannot overlook both the VE’s flawed
      testimony with respect to Prudhomme’s past employment and the
      ALJ’s reliance on that testimony in finding at Step Four that she can
      perform her past relevant work.
                  3
                    Indeed, Prudhomme expressed frustration at this
            hearing, saying she was thrown “for a loop” when her
            long-time attorney, Joshua Moore, called her that morning
            “and said he wasn’t going to be here today and I’ve known
            Josh for so long and I just – I was trying to take it like an
            adult and I, this morning, I just burst out crying because
            Josh wasn’t going to be here.” (Tr. 65).




                                         2 
 
    (R & R, ECF #13 at Pg. ID 886.) The Commissioner objects that these statements

are speculation and that they violate the rule that federal courts do not second-guess

the manner in which a claimant’s counsel presents a claim for relief. (Objections,

ECF #14 at Pg. ID 892-95.) The Commissioner urges the Court not to adopt the

R & R.

         The Court SUSTAINS IN PART the Commissioner’s Objection.                 The

sentences to which the Commissioner objects are not essential to the Magistrate

Judge’s analysis or conclusions, and the Court can adopt the bulk of the analysis and

all of the conclusions – which the Court finds persuasive – without adopting the

challenged sentences. Accordingly, the Court adopts the R & R with the sole

exception of the sentences quoted above, which the Court rejects. And the Court

adopts in full the disposition recommended in the R & R. Accordingly, for the

reasons stated above, IT IS HEREBY ORDERED that:

              The Commissioner’s Objections to the R & R (ECF #14) are
               SUSTAINED IN PART to the extent they ask the Court not to adopt
               the sentences from the R & R quoted above, and the Objections are
               OVERRULED IN PART to the extent they seek any additional relief;

              The R & R (ECF #13) is ADOPTED as the Opinion of the Court with
               the exception of the sentences from the R & R quoted above, which are
               REJECTED;

              Prudhomme’s Motion for Summary Judgment (ECF #11) is
               GRANTED IN PART to the extent it seeks remand and DENIED IN
               PART to the extent that it seeks additional relief beyond a remand;


                                          3 
 
           The Commissioner’s Motion for Summary Judgment (ECF #12) is
            DENIED; and

           This action is REMANDED to the Commissioner for further
            proceedings consistent with this Order and with those portions of the
            R & R adopted by the Court herein.



                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: October 11, 2018

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 11, 2018, by electronic means and/or ordinary
mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        4 
 
